   8:18-cv-00580-JFB-CRZ Doc # 19 Filed: 09/03/20 Page 1 of 1 - Page ID # 41




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

RONALD R. MARTIN,

                       Plaintiff,                                 8:18CV580

         vs.
                                                           ORDER OF DISMISSAL
UNION PACIFIC RAILROAD COMPANY,

                       Defendant.


         This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 18) of this case with prejudice. Costs in the amount of $1,129.31 will be paid on behalf

of the Plaintiff to the Defendant, via Defendant’s counsel, within thirty (30) days of this

order.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with above mentioned costs to be paid by the Plaintiff.



         Dated this 3rd day of September, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
